August 28, 2009


Mr. Bill Davis
Office of the Attorney General of Texas
Office of Solicitor General
PO Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Richard E. Zayas
Zayas & Hernandez, P.C.
3100 E. 14th Street
Brownsville, TX 78521

RE:   Case Number:  07-1030
      Court of Appeals Number:  13-07-00004-CV
      Trial Court Number:  2004-05-2615-D

Style:      TEXAS DEPARTMENT OF TRANSPORTATION
      v.
      SERGIO GARCIA

Dear Counsel:

      Today the  Supreme  Court  of  Texas  issued  an  opinion  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosure
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |